         

Exhibit 10.2
FIRST AMENDMENT
TO THE
CAVCO INDUSTRIES, INC.
2005 STOCK INCENTIVE PLAN
WHEREAS, Cavco Industries, Inc. (the “Company”) has adopted and currently
maintains the Cavco Industries, Inc. 2005 Stock Incentive Plan (the “Plan”); and
WHEREAS, Section 13 of the Plan gives the Board of Directors of the Company (the
“Board”) the authority to amend the Plan at any time, subject to certain
conditions; and
WHEREAS, the purpose of this First Amendment is to clarify the language in the
Plan as previously drafted to reflect more accurately the manner in which the
Company has operated the Plan.
NOW, THEREFORE, the Plan is hereby amended as set forth below:
1. Section 7(f)(i) of the Plan is hereby restated and clarified to read as set
forth below:
(i) No individual may be awarded a grant of Options (including Options awarded
as Performance Awards) covering more than 250,000 Shares in any one-year period;
2. This First Amendment shall amend only the provisions of the Plan as set forth
herein, and those provisions not expressly amended hereby shall be considered in
full force and effect.
3. The Board originally intended that awards of Options pursuant to the Plan
would qualify for the “performance-based compensation” exception to Section
162(m) of the Internal Revenue Code and the Company has operated the Plan
consistent with that intent from the Plan’s effective date. Accordingly, this
clarifying Amendment is effective as of the effective date set forth in the
Plan.
IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by its authorized representative on May 20, 2010.

            CAVCO INDUSTRIES, INC.
      By:   /s/ James P. Glew         James P. Glew        General Counsel and
Secretary   

 

 